

Director Deferred Share Unit Agreement
This Director Deferred Share Unit Agreement (the “Agreement”), by and between
Univar Solutions Inc., a Delaware corporation (the “Company”), and the director
whose name is set forth on Exhibit A hereto (the “Director”), is being entered
into pursuant to the Univar Solutions Inc. 2017 Omnibus Equity Incentive Plan
(as the same may be amended, modified or supplemented from time to time, the
“Plan”) and is dated as of the Grant Date specified on Exhibit A hereto (the
“Grant Date”). Capitalized terms that are used but not defined herein shall have
the respective meanings given to them in the Plan.
WHEREAS, the Board of Directors of the Company (the “Board”) authorized the
Director’s annual compensation for service as a member of the Board (the “Annual
Fee”), a portion of which will be paid in cash.
NOW, THEREFORE, the Company and the Director hereby agree as follows:
1.Grant of Deferred Share Units. Effective as of the Grant Date, the Company
hereby evidences and confirms its grant to the Director the number of Deferred
Share Units set forth on Exhibit A, as satisfaction of the deferral of the cash
portion of the Director’s Annual Fee for the current year that would otherwise
be payable on the Grant Date (the “Shares”). The number of Deferred Share Units
will be set forth on Exhibit A hereto (calculated, in the case of an annual cash
fee, by dividing such fee by the Fair Market Value of a share of Company Common
Stock on the Grant Date). This Agreement is entered into pursuant to, and the
Deferred Share Units granted hereunder are subject to, the terms and conditions
of the Plan, which are incorporated by reference herein; it being understood
that this deferral is made pursuant to the Director’s irrevocable election on a
form provided by the Company not later than the time permitted by Section 409A
or similar provision (the “Applicable Section”) of the Code (if any). If there
is any inconsistency between any express provision of this Agreement and any
express term of the Plan, the express term of the Plan shall govern. No
fractional Deferred Share Units are granted hereby.
2.Vesting and Forfeiture.
(a)Vesting. The Shares granted hereunder are fully vested as of the Grant Date. 
3.Settlement of Deferred Share Units.
(a)Timing of Settlement. Subject to Section 6(a), the Deferred Share Units shall
be settled into an equal number of shares of Company Common Stock on the earlier
of the termination of the Director’s service on the Board (if vested) and a
Change in Control that constitutes a “change in control” within the meaning of
the Applicable Section (such date, the “Settlement Date”).
1



--------------------------------------------------------------------------------



(b)Mechanics of Settlement. On the Settlement Date, the Company shall
electronically issue to the Director one whole share of Company Common Stock for
each Deferred Share Unit, and, upon such issuance, the Director’s rights in
respect of such Deferred Share Unit shall be extinguished.
4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Director may not sell the shares of Company Common Stock acquired
upon settlement of the Deferred Share Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Company
Common Stock, and the Director may not sell the shares of Company Common Stock
if the Company determines that such sale would not be in material compliance
with such laws and regulations.
5.Restriction on Transfer; Non-Transferability of Deferred Share Units. The
Deferred Share Units are not assignable or transferable, in whole or in part,
and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than to a trust for the benefit of the Director or by will or
by the laws of descent and distribution to the estate of the Director upon the
Director’s death. Any purported transfer in violation of this Section 5 shall be
void ab initio.
6.Miscellaneous.
(a)Tax Withholding. Upon the settlement of Deferred Share Units, the Director
shall be obligated to satisfy any applicable U.S. federal, state and local and
non-U.S. tax withholding or other similar charges or fees that may arise in
connection therewith.
(b)Dividend Equivalents. In the event that the Company pays any ordinary
dividend in cash on a share of Company Common Stock following the Grant Date and
prior to an applicable Settlement Date, there shall be credited to the account
of the Director in respect of each outstanding Deferred Share Unit an amount
equal to the amount of such dividend. The amount so credited shall be deferred
(without interest) until the settlement of such related Deferred Share Unit.
(c)Authorization to Share Personal Data. The Director authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Director to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.
2



--------------------------------------------------------------------------------



(d)No Rights as Stockholder; No Voting Rights. The Director shall have no rights
as a stockholder of the Company with respect to any shares of Company Common
Stock covered by the Deferred Share Units prior to the issuance of such shares
of Company Common Stock.
(e)No Right to Continued Service on Board. Nothing in this Agreement shall be
deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(f)Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Agreement. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Agreement shall be final and
binding and conclusive on all persons affected hereby.
(g)Consent to Electronic Delivery. By entering into this Agreement and accepting
the Deferred Share Units evidenced hereby, the Director hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Director pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Deferred
Share Units via the Company’s website or other electronic delivery.
(h)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(i)Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s
3



--------------------------------------------------------------------------------



rights or privileges hereunder or shall be deemed a waiver of such party’s or
beneficiary’s rights to exercise the same at any subsequent time or times
hereunder.
(j)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Director and the
Company.
(k)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(l)Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
(m)Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 6(m).
(n)Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Administrator and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(o)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
(o)Acceptance of Deferred Share Unit Award and Agreement. The Director has
indicated his or her consent and acknowledgement of the terms of this Agreement
and receipt of the Plan by electing to receive Deferred Share Units. In any
event, the Director shall be deemed to accept this Agreement unless the Director
provides the Company with written notice to the contrary prior to the expiration
of the 60-day period following the Grant Date. The Director acknowledges receipt
of the Plan, represents to the Company that he or she has read and understood
this Agreement and the Plan, and, as an express condition to the grant of the
Shares under this Agreement, agrees to be bound by the terms of both this
Agreement and the Plan.

4



--------------------------------------------------------------------------------



Exhibit A to
Director Deferred Share Unit Agreement


Director: %%FIRST_NAME%-% %%LAST_NAME%-% 


Grant Date: %%OPTION_DATE,’Month DD, YYYY’%-% 


Deferred Share Units granted hereby: %%TOTAL_SHARES_GRANTED,'999,999,999'%-% 
          

Vesting Date




Shares Vesting


%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%




%%SHARES_PERIOD1,'999,999,999'%-%



















5



